             Case 1:14-cv-07694-LJL-JLC Document 120 Filed 11/19/18 Page 1 of 2

                              KASOWITZ BENSON TORRES                            LLP


                                               1633 BROADWAY                               ATLANTA
                                                                                          HOUSTON
                                          NEW YORK, NEW YORK 10019                      LOS ANGELES
      MARK P. RESSLER                                                                       MIAMI
                                                (212) 506-1700
DIRECT DIAL: (212) 506-1752                                                                NEWARK
  MRESSLER@KASOWITZ.COM                       FAX: (212) 506-1800                      SAN FRANCISCO
                                                                                       SILICON VALLEY
                                                                                       WASHINGTON DC




                                                                 November 19, 2018


     BY ECF

     Honorable John F. Keenan
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 1930
     New York, NY 10007

              Re:     Wang et al. v. King et al., Case No. 1:18-cv-08948-JFK;
                      King, et al. v. Wang et al., Case No. 1:14-cv-07694-JFK

     Dear Judge Keenan:

            Our firm was recently retained by Andrew Wang and his father Shou-Kung Wang to
     represent them as lead counsel in the above-referenced actions (the “Wang Action” and “King
     Action,” respectively). We write to request a pre-motion conference with Your Honor in
     advance of moving the Court to consolidate the Wang Action and King Action for discovery
     purposes; for clarification of the Court’s October 15, 2018 Order (the “Consolidation
     Order”) (Wang Dkt. 9); and/or to issue a revised case management order to govern the
     two actions.

             In the Consolidation Order, Your Honor ordered that the Wang Action and King
     Action be consolidated into a single action, and that the Wang Action be administratively closed,
     because (i) the two actions “involve substantially similar facts regarding the administration of
     Chi-Chuan Wang’s estate and the whereabouts of the artwork he purchased,” (ii) the two
     actions are “so interlaced and so inseparable that they present a single ultimate issue of whether
     either Y.K. King and her affiliates or Andrew Wang and his affiliates misappropriated the
     estate’s artwork,” and (iii) “there are overlapping parties in both cases [and] the evidence to be
     presented and witnesses to appear at trial would be substantially similar.” (Wang Dkt. 9.)

             While it appears that Your Honor of course intended that discovery and trial in these
     actions be consolidated, that unfortunately has not occurred. Discovery in the King Action is
     scheduled to close on January 4, 2019 (King Dkt. 75), while a discovery schedule in the Wang
     Action has not yet been set. The confusion appears to have arisen, in part, because on October
       Case 1:14-cv-07694-LJL-JLC Document 120 Filed 11/19/18 Page 2 of 2

KASOWITZ BENSON TORRES                                LLP
Honorable John F. Keenan
November 19, 2018
Page 2
18, 2018, the Court re-opened the Wang Action (Wang Dkt. 12) and scheduled a Rule
26 conference in that action for January 8, 2019 (Wang Dkt. 13).

        As Your Honor is aware, these actions involve tens if not hundreds of millions of dollars,
events that span over 20 years, and critical evidence that is located in China, Hong Kong,
Taiwan, and potentially other countries. In fact, our client Andrew Wang is now traveling in
Asia seeking to obtain documents potentially responsive to discovery requests, and to locate
exculpatory evidence to disprove the allegations made against him. Mounting a defense
against the $60 million RICO claims against Mr. Wang and his co-defendants – which relate to
events and transactions that occurred more than a decade ago – is a massive undertaking that
requires, among many other tasks, obtaining evidence to prove the fraudulent scheme perpetrated
by Yien-Koo and Kenneth King.

        As noted, the deadline for all fact discovery in the King Action is currently set for early
January 2019, and discovery demands were not served on our clients in that action until August
2018. No depositions have been taken or scheduled, but, in light of the upcoming deadline in the
King Action, such depositions will need to be completed soon, even though discovery in
the Wang Action has not yet started. We believe that these are precisely the kind of
inefficiencies that the Court intended to avoid by issuing the Consolidation Order. Such
inefficiencies, combined with the rushed discovery schedule, are causing significant prejudice to
our clients’ ability to mount their defense in the King Action.

       In light of the foregoing, we request a short conference with the Court at its earliest
convenience to discuss consolidating these actions for discovery purposes and to set a
comprehensive case management schedule for the completion of joint discovery over a
reasonable time frame.


                                                              Sincerely,

                                                              /s/ Mark P. Ressler

                                                              Mark P. Ressler


cc:    All counsel of record (by ECF)
